Appeal from an order of the Family Court, Chenango County, which dismissed petitioner’s paternity petition at the close of her case. Petitioner established a prima facie case, and it was thus erroneous to dismiss the case as a matter of law at the close of her case (Erie County Bd. of Social Welfare v Truesdale, 15 AD2d 862; Matter of Conway v Crosby, 272 App Div 868; see Matter of Commissioner of Social Servs. of City of N. Y. v S., 75 Misc 2d 971). At most, thére were questions of fact presented to the court which should not have been resolved until the conclusion of the respondent’s presentation of his case. Order reversed, on the law, without costs, and matter remitted to the Family Court, Chenango County, for further proceedings in accordance herewith. Herlihy, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.